DETAILED ACTION

This Office Action is in response to the Amendment filed 7/6/2021.  Due to the claim amendments, the previous claim objection has been withdrawn.  Claim 2 has been canceled.  Claims 1 and 3-9 are currently pending in the application. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive.
The independent claims have been amended to include the limitations of former claim 2 stating “wherein the packet forwarding operation comprises responding to a ping packet from a client.  Applicant argues that Xu et al. does not render obvious this limitation; however the Examiner respectfully disagrees.  Specifically, Applicant argues that Xu et al. discloses to perform ping messing before channel scanning, which is different from the current claim language disclosing performing responding to the ping packet between scanning channels.  The Examiner respectfully disagrees with this interpretation of Xu et al.  Instead Xu et al. a repeated process wherein heartbeat .

Claim Rejections - 35 USC § 103

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Denboer et al. (U.S. Publication US 2017/0026905 A1) in view of Xu et al. (U.S. Publication US 2008/0148379 A1).
With respect to claims 1 and 8, Denboer et al. discloses a modem comprising a processor configured to perform a communication method (See page 5 paragraphs 54-55 and Figure 5 of Denboer et al. for reference to a communication device 500 having a modem 520A controlled via processors 502, 524).  Denboer et al. also discloses scanning a first network channel of a plurality of network channels provided by the modem (See page 4 paragraph 40 and Figure 3 of Denboer et al. for reference to the communication device scanning a channel f(1) during a scanning window 344).  Denboer et al. further discloses entering a scanning idle period upon completion of scanning the first network channel and performing a packet forwarding operation during the scanning idle period (See page 4 paragraph 42 and Figure 3 of Denboer et al. for reference to after the scanning window 344 is over, the communication device stopping the scan of channel f(1), i.e. entering a scanning idle period, and transmitting an advertising packet 350 during a period 350).  Denboer et al. also discloses scanning a second network channel of the plurality of the network channels after the 10scanning idle period (See page 4 paragraph 42 and Figure 3 of Denboer et al. for reference to the communication device entering a second scanning window 352 and scanning a channel f(2) after transmitting during period 350).  Although Denboer et al. does disclose transmitting packets between scanning different channels, Denboer et al. does not specifically disclose the transmission comprising responding to a ping packet from a client.  However, Xu et al., in the field of communications, discloses performing transmitting ping messages, i.e. pings and responses, between a time periods of a channel scan process in a manner that takes into account a maximum round-trip delay allowed for the ping messages (See pages 10-11 paragraphs 91-92, page 12 paragraph 98, and Figures 24 and 26 of Xu et al. for reference to performing heartbeat monitoring between channel scanning of select channels, steps 2425 and 2415, using ping messaging, wherein the process of Figure 24 is repeated multiple times such that heartbeat monitoring is performed between multiple periods of scanning channels).  Transmitting ping messages in the manner taught by Xu et al. has the advantage of ensuring ping responses are not lost during a channel scanning process due to exceeding the maximum round-trip delay allowed for ping messages.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Xu et al., to combine transmitting ping messages in the manner taught by Xu et al., within the system and method of Denboer et al., with the motivation being to ensure ping responses are not lost during a channel scanning process due to exceeding the maximum round-trip delay allowed for ping messages.
With respect to claim 4, Denboer et al. discloses wherein the processor performs a downstream scan operation to scan the first network channel and the second network channel, and the processor executes a sleep command in the downstream scan operation to enter the 20scanning idle period (See page 4 paragraphs 40-43 and Figure 3 of Denboer et al. for reference to performing scans of different channels, i.e. f(1), f(2), etc., in respective scanning windows, to scan for downlink packets from other devices, wherein between each scanning window, the scanning process is stopped, i.e. a sleep command for the scanning is executed, and the communication device is changed into a mode where it can transmit packets, i.e. an advertisement packet).
With respect to claim 5, Denboer et al. discloses, wherein after the processor executes the sleep command, execution data of the downstream scan operation is retained in an operating system, and the processor stops executing the downstream scan operation (See page 4 paragraphs 40-43 and Figure 3 of Denboer et al. for reference to between each scanning window, the scanning process is paused, i.e. retained by an operating system before being later resumed on a different channel, i.e. f(2), f(3), etc., and the scanning of the current channel is stopped).
With respect to claim 6, Denboer et al. discloses wherein a length of the scanning idle period is 25between 0.01 second and 0.05 seconds (See Figure 3 of Denboer et al. for reference to the combined listen/scan window being between 775 microseconds and 3.42 seconds, wherein this range encompasses the claimed range of seconds).
	With respect to claim 7, Denboer et al. discloses wherein the network channels are located at 8File: 084038usf different frequency bands (See page 4 paragraphs 40-43 and Figure 3 of Denboer et al. for reference to performing scans of different channels, i.e. f(1), f(2), f(3), etc.).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Denboer et al. in view of Xu et al., and in further view of Lumbatis (U.S. Publication US 2017/0034807 A1).
With respect to claims 3 and 9, Denboer et al. does not specifically disclose further comprising a buffer, wherein the processor receives a packet when scanning the first network channel, the packet is 15temporarily stored in the buffer, and the processor performs the packet forwarding operation corresponding to the packet during the scanning idle period.  However, Lumbatis, in the field of communications, discloses a communication device having a buffer that stores received packets, wherein the communication device performs transmission of data from the buffer in between periods of scanning channels (See page 6 paragraph 68 of Lumbatis for reference to an AP receiving and storing data in a buffer, wherein the AP transmits buffered data in periods between scanning channels).  Using periods between scans, i.e. a scanning idle period, to transmit data has the advantage of avoiding interruption of expected data transmission caused by being in a scanning state for too long.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Lumbatis, to combine using periods between scans, i.e. a scanning idle period, to transmit data, as taught by Lumbatis, within the system and method of Denboer et al., with the motivation being to avoiding interruption of expected data transmission caused by being in a scanning state for too long.  As shown above with respect to the rejections of claims 1 and 8, Xu et al. renders obvious the transmission of ping packets and responses.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/Primary Examiner, Art Unit 2461